DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-10, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Son et al. US 2019/0207666.
As to claims 1, 8 and 15, Son teaches an electronic device (figure 1, paragraphs 0003 and 0008-00010, electronic device communicating in a mmWave band  comprising an antenna array with each antenna element connected to a receive path and/or a transmit path of a plurality of transmit/ receive paths to detect RF signal blockage without a grip sensor) comprising: 
a transmitter (figures 1, 5a and 6, paragraphs 0039, 0055 and 0087-0098, electronic device comprising  communication module 531 comprises communication circuitry and connects the antenna element 541n, 641n to the receive path Rx or the transmit path Tx by controlling the transmit/ receive switch 543n, 643n),

an antenna coupled to the transmitter and to the receiver (figures 1, 5a and 6, paragraphs 0039, 0055 and 0087-0098, electronic device comprising  communication module 531 comprises communication circuitry and connects the antenna element 541n, 641n to the receive path Rx or the transmit path Tx by controlling the transmit/ receive switch 543n, 643n),
one or more data processors (paragraphs 0039-0042 and 0055, processor 120 to perform various data processing or computation; the communication module 190 includes one or more communication processors to support a direct or a wireless communication), and
a non-transitory computer readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform actions (paragraphs 0039-0042 , memory 130 coupled to processor 120), including:
identifying a transmission time at which the transmitter transmitted a signal (figures 8-10, paragraph 0112, the communication module 531 transmits a reference signal through the first antenna elements 840-1 and 840-3 and receive or sense a reflected signal induced from the transmit signal using the second antenna elements 840-2, 840-4 and associated receive paths),
detecting a response signal received at the receiver subsequent to the transmission time (figures 8-10 and 16, paragraph 0112-0116 and 0162, the communication module 531 transmits a reference signal (“impulse response signal”) through the first antenna elements 840-1 and 840-3 and receive or sense a reflected signal induced from the transmit signal using the second antenna elements 840-2, 840-4 and associated receive paths; the timing of the transmission of the 
determining, based at least in part on the response signal and on the transmission time, one or more response-signal characteristics (figures 10 and 16, paragraphs 0114-0119, the communication module 531 determines whether a blockage occurs by sensing a strength of a signal in a specified band transmitted through the first antenna elements and received or sensed through the second antenna elements),
determining, based at least in part on the one or more response-signal characteristics, that the antenna is at least partly blocked from emitting or receiving signals (figures 10 and 16, paragraphs 0114-0119 and 0160-0164, the signal strength of the received or sensed reference signal is compared with a specified value to determine whether the first antenna elements 840-1,2 are blocked),
 in response to determining that the antenna is at least partly blocked, performing a changed type of operation (figures 10 and 16, paragraphs 0163-0164, the communication module 250 may provide a notification to the mobile device user in the case where an antenna array or partial antenna array is blocked).

As to claim 2, 9 and 16 with respect to claims 1, 8 and 15, Son teaches the device further comprising another transmitter, another receiver and another antenna wherein the actions further include identifying another transmission time at which the other transmitter transmitted another signal, detecting within a predefined time period from the other transmission time a first response signal received at the other receiver and a second response signal received at the 

As to claims 5, 13 and 20 with respect to claims 1, 8 and 15, Son teaches the changed type of operation differs from a default type of operation; and identifying the changed type of operation includes presenting, at the electronic device, a notification indicating that the antenna is blocked and/or that an impairment is reducing device performance (figure 16, paragraph 0163, the communication module 250 provides a notification to the device user includidng information about a grip which may cause or remove a blockage).

As to claims 6 and 14 with respect to claims 1 and 8, Son teaches wherein the response signal comprises an impulse-response signal or a component thereof; and the one or more response-signal characteristics includes a response signal intensity after a predetermined duration following the transmission time (figure 10, paragraphs 0113-0117 a strength of the transmitted reference signal received through the second antenna elements are compared to a specified value to determine if the transmit antenna elements are blocked).

As to claim 7 with respect to claim 1, Son teaches wherein the one or more response signal characteristics includes a comparison statistic generated using the response signal and a baseline signal (figure 10, paragraphs 0113-0117 a strength of the transmitted reference signal received through the second antenna elements are compared to a specified value to determine if the transmit antenna elements are blocked).

As to claim 10 with respect to claim 8, Son teaches detecting a set of response signals, wherein the set of response signals includes the response signal, and wherein the set of response signals corresponds to a set of pair-wise transmissions and receptions between a plurality of antennas of the electronic device, the plurality of antennas including three of more antennas (figures 7-10, paragraphs 0104-0114, the communication module 531 may sequential select a first, second, third and fourth transmit/ receive settings each comprising a plurality of adjacent antenna receive/ transmit elements to transmit and receive a reference signal to determine the antenna array or a portion of an antenna array is blocked).

As to claim 17 with respect to claim 15, Son teaches include detecting a set of impulse-response signals, wherein the set of impulse-response signals includes the impulse-response signal, and wherein the set of impulse-response signals corresponds to a set of pair-wise transmissions and receptions between a plurality of antennas of the electronic device, the plurality of antennas including three of more antennas (figures 7-10, paragraphs 0104-0114, the communication module 531 selects a first, second, third and fourth transmit/ receive settings each comprising a plurality of adjacent antenna receive/ transmit elements to transmit and .

Allowable Subject Matter
Claims 3, 4, 11, 12, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BLANE J JACKSON/Primary Examiner, Art Unit 2644